             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA
 450 Fifth Street NW
 Washington, DC 20530

                       Plaintiff;

        V.

 GRAY TELEVISION, INC.
 4370 Peachtree Road NE
 Atlanta, Georgia 30319; and

 RAYCOM MEDIA, INC.
 RSA Tower 20th Floor
 201 Monroe Street
 Montgomery, Alabama 36104

                       Defendants.



                                         COMPLAINT
       The United States of America, acting under the direction of the Acting Attorney General

of the United States, brings this civil action against Gray Television, Inc. ("Gray") and Raycom

Media, Inc. ("Raycom") to enjoin Gray's proposed merger with Raycom. The United States

complains and alleges as follows:

                               I.    NATURE OF THE ACTION

       1.      Pursuant to an Agreement and Plan of Merger dated June 23, 2018, Gray plans to

acquire Raycom through a merger transaction for approximately $3.6 billion in cash and stock.

       2.      The proposed merger would combine two of the largest independent local

television station owners in the United States and would combine many popular local television
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 2 of 17




stations that compete against each other today in several markets, likely resulting in significant

harm to competition.

        3.     In nine Designated Market Areas ("DMAs"), Gray and Raycom each own at least

one broadcast television station that is an affiliate of one of the "Big 4" television networks:

NBC, CBS, ABC, or FOX.

        4.     These nine "Overlap DMAs" are: (i) Waco-Temple-Bryan, Texas; (ii)

Tallahassee, Florida-Thomasville, Georgia; (iii) Toledo, Ohio; (iv) Odessa-Midland, Texas; (v)

Knoxville, Tennessee; (vi) Augusta, Georgia; (vii) Panama City, Florida; (viii) Dothan,

Alabama; and (ix) Albany, Georgia.

        5.     In each Overlap DMA, the proposed merger would eliminate competition

between Gray and Raycom in (i) the licensing of Big 4 -network content ("retransmission

consent") to cable, satellite, and fiber optic television providers (referred to collectively as

multichannel video programming distributors, or "MVPDs"), for distribution to their subscribers;

and (ii) the sale of spot advertising to advertisers interested in reaching viewers in the DMA.

        6.     By eliminating a major competitor, the merger would likely give Gray the power

to charge MVPDs higher fees for its programming—fees that those companies would likely pass

on, in large measure, to their subscribers. Additionally, the merger would likely allow Gray to

charge local businesses and other advertisers higher prices to reach audiences in the Overlap

DMAs.

        7.     As a result, the proposed merger of Gray and Raycom likely would substantially

lessen competition in the markets for licensing Big 4 television retransmission consent in the

Overlap DMAs, and selling broadcast television spot advertising in the Overlap DMAs, in

violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 3 of 17




                                     II.   THE DEFENDANTS
       8.      Gray is a Georgia corporation with its headquarters in Atlanta, Georgia. Gray

owns 92 television stations in 56 DMAs, of which 83 stations are Big 4 affiliates. In 2017, Gray

reported revenues of $883 million.

       9.      Raycom is a Delaware corporation with its headquarters in Montgomery,

Alabama. Raycom owns 51 television stations in 43 DMAs, of which 45 stations are Big 4

affiliates. In 2017, Raycom earned revenues of more than $1 billion.

                             III. JURISDICTION AND VENUE
       10.     The United States brings this action under Section 15 of the Clayton Act,

15 U.S.C. § 25, as amended, to prevent and restrain Defendants from violating Section 7 of the

Clayton Act, 15 U.S.C. § 18.

       11.     The Court has subject matter jurisdiction over this action pursuant to Section 15

of the Clayton Act, 15 U.S.C. § 25, and 28 U.S.C. §§ 1331, 1337(a), and 1345.

       12.     Defendants license Big 4 television retransmission consent to MVPDs, and sell

broadcast television spot advertising to businesses (either directly or through advertising

agencies), in the flow of interstate commerce, and such activities substantially affect interstate

commerce.

       13.     Gray and Raycom have consented to venue and personal jurisdiction in this

judicial district. Both companies transact business in this district. Venue is therefore proper in

this district under Section 12 of the Clayton Act, 15 U.S.C. § 22, and under

28 U.S.C. § 1391(b)(1) and (c).

         IV.     BIG 4 TELEVISION RETRANSMISSION CONSENT MARKETS




                                                  3
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 4 of 17




       A.      Background

       14.     MVPDs, such as Comcast, DirecTV, and Mediacom, typically pay the owner of

each local Big 4 broadcast station in a given DMA a per-subscriber fee for the right to retransmit

the station's content to the MVPD's subscribers. The per-subscriber fee and other terms under

which an MVPD is permitted to distribute a station's content to its subscribers is set forth in a

retransmission agreement. Retransmission agreements are negotiated directly between a

broadcast station group, such as Gray or Raycom, and a given MVPD, and these agreements

cover all of the station group's stations located in the MVPDs service area, or "footprint."

       15.     Each broadcast station group typically renegotiates retransmission agreements

with the MVPDs every few years. If an MVPD and a broadcast station group cannot agree on a

retransmission consent fee at the expiration of a retransmission agreement, the result is a

"blackout" of the broadcast group's stations from the particular MVPD—i.e., an open-ended

period during which the MVPD may not distribute those stations to its subscribers, until a new

contract is successfully negotiated.

       B.      Relevant Markets

               1.      Product Market

       16.     Big 4 broadcast content has unique appeal to television viewers, as compared to

the other content that is available through broadcast and cable stations. Big 4 stations usually are

the highest ranked in terms of audience share and ratings in each DMA, largely because of

unique offerings such as local news, sports, and highly ranked primetime programs. Viewers

typically consider the Big 4 stations to be close substitutes for one another.




                                                  4
               Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 5 of 17




       17.       Because of Big 4 stations' popular national content and valued local coverage,

MVPDs regard Big 4 programming as highly desirable for inclusion in the packages they offer

subscribers.

       18.       Non-Big-4 broadcast stations are typically not close substitutes for viewers of

Big 4 stations. Stations that are affiliates of networks other than the Big 4, such as the CW

Network, MyNetworkTV, or Telemimdo, typically feature niche programming without local

news or sports—or, in the case of Telemundo, aimed at a Spanish-speaking audience. Stations

that are unaffiliated with any network are similarly unlikely to carry programming with broad

popular appeal.

       19.       If an MVPD suffers a blackout of a Big 4 station in a given DMA, many of the

MVPD's subscribers in that DMA are likely to turn to other Big 4 stations in the DMA to watch

similar content, such as sports, primetime shows, and local news and weather. This willingness

of viewers to switch between competing Big 4 broadcast stations limits an MVPD's expected

losses in the case of a blackout, and thus limits a broadcaster's ability to extract higher fees from

that MPVD—since an MVPD's willingness to pay higher retransmission consent fees for content

rises or falls with the harm it would suffer if that content were lost.

       20.       Due to the limited programming typically offered by non-Big-4 stations, viewers

are much less likely to switch to a non-Big-4 station than to switch to other Big 4 stations in the

event of a blackout of a Big 4 station. Accordingly, competition from non-Big-4 stations does

not typically impose a significant competitive constraint on the retransmission consent fees

charged by the owners of Big 4 stations.

       21.       For the same reasons, subscribers—and therefore MVPDs—generally do not view

cable network programming as a close substitute for Big 4 network content. This is primarily




                                                   5
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 6 of 17




because cable channels offer different content. For example, cable channels generally do not

offer local news, which offers a valuable connection to the local community that is important to

viewers of Big 4 stations.

       22.     Because viewers do not regard non-Big-4 broadcast stations, or cable networks, as

close substitutes for the programming they receive from Big 4 stations, these other sources of

programming are not sufficient to discipline an increase in the fees charged for Big 4 television

retransmission consent. Accordingly, a hypothetical monopolist of Big 4 television

retransmission consent would likely increase the retransmission consent fees it charges to

MVPDs by at least a small but significant amount.

       23.     The licensing of Big 4 television retransmission consent therefore constitutes a

relevant product market and line of commerce under Section 7 of the Clayton Act,

15 U.S.C. § 18.

               2.      Geographic Markets

       24.     A DMA is a geographic unit for which A.C. Nielsen Company—a firm that

surveys television viewers—furnishes broadcast television stations, MVPDs, cable and satellite

television networks, advertisers, and advertising agencies in a particular area with data to aid in

evaluating audience size and composition. DMAs are widely accepted by industry participants

as the standard geographic areas to use in evaluating television audience size and demographic

composition. The Federal Communications Commission ("FCC") also uses DMAs as

geographic units with respect to its MVPD regulations.

       25.     In the event of a blackout of a Big 4 network station, FCC rules generally prohibit

an MVPD from importing the same network's content from another DMA. Thus, Big 4 viewers

in one DMA cannot switch to Big 4 programming in another DMA in the face of a blackout.




                                                 6
                Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 7 of 17




Therefore, substitution from outside the DMA cannot discipline an increase in the fees charged

for retransmission consent for broadcast stations in the DMA. Each DMA thus constitutes a

relevant geographic market for the licensing of Big 4 television retransmission consent within

the meaning of Section 7 of the Clayton Act, 15 U.S.C. § 18.

          C.      Likely Anticompetitive Effects

          26.     The more concentrated a market would be as a result of a proposed merger, the

more likely it is that the proposed merger would substantially lessen competition. Concentration

can be measured by the widely used Herfindahl-Hirschman Index ("HHI").' Under the

Horizontal Merger Guidelines issued by the Department of Justice and the Federal Trade

Commission, mergers that result in highly concentrated markets (i.e., with an HHI over 2,500)

and that increase the HHI by more than 200 points are presumed likely to enhance market power.

          27.     The chart below summarizes Defendants' approximate Big 4 television

retransmission consent market shares, based on revenue, and the result of the transaction on the

HHI in each Overlap DMA.2

                                                                   Pre-        Post-
                                 Gray     Raycom       Merged                  ,..          HHI
         Overlap DMA                                              Merger      merger
                                                                              Merger
                                 Share     Share       Share                              Increase
                                                                   HHI          HHI
    Augusta, GA                   50%        24%        74%        3,741       6,119       2,379
    Panama City, FL               50%        24%        73%        3,731       6,095       2,363
    Dothan, AL                    49%        24%        73%        3,692       6,065       2,373



IThe HHI is calculated by squaring the market share of each firm competing in the market and
then summing the resulting numbers. For example, for a market consisting of four firms with
shares of 30, 30, 20, and 20 percent, the HHI is 2,600 (302+ 302+ 202+ 202= 2,600). The HHI
takes into account the relative size distribution of the firms in a market. It approaches zero when
a market is occupied by a large number of firms of relatively equal size, and reaches its
maximum of 10,000 points when a market is controlled by a single firm. The HHI increases
both as the number of firms in the market decreases and as the disparity in size between those
firms increases.
2   In this chart and the one below, sums that do not agree precisely reflect rounding.


                                                   7
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 8 of 17




 Tallahassee, FL-
                                33%        32%        65%         3,338       5,448       2,110
 Thomasville, GA
 Albany, GA                     33%        32%        65%         3,339       5,440       2,101
 Toledo, OH                     25%        24%        49%         2,504       3,710       1,206
 Waco-Temple-Bryan, TX          25%        24%        49%         2,503       3,687       1,184
 Knoxville, TN                  25%        24%        49%         2,503       3,681       1,178
 Odessa-Midland, TX             24%        24%        48%         2,504       3,660       1,156

       28.     As indicated by the preceding chart, the post-merger HHI in each Overlap DMA

is well above 2,500, and the HHI increase in each Overlap DMA far exceeds the 200-point

threshold. Thus, the proposed merger presumptively violates Section 7 of the Clayton Act in

each Overlap DMA.

       29.     In addition to substantially increasing the concentration levels in each Overlap

DMA, the proposed merger would also enable Gray to black out more Big 4 stations

simultaneously in each of the Overlap DMAs than either Gray or Raycom could black out

independently today, increasing Gray's bargaining leverage against any MVPD whose footprint

includes any of the Overlap DMAs, and likely leading to increased retransmission consent fees

charged to such MVPDs.

       30.     Retransmission consent fees generally are passed through to an MVPD's

subscribers in the form of higher subscription fees or as a line item on their bills. Broadcasters

typically charge MVPDs uniform retransmission consent fees across an MVPD's entire footprint.

Thus, higher fees resulting from increased leverage in the Overlap DMAs will likely be

experienced by subscribers in any DMA where an affected MVPD retransmits at least one Gray

Big 4 station, not just by those subscribers who live in the Overlap DMAs.

       31.     For these reasons, the proposed merger of Gray and Raycom likely would

substantially lessen competition in the licensing of Big 4 television retransmission consent in

each of the Overlap DMAs, in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.



                                                 8
              Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 9 of 17




         V.          BROADCAST TELEVISION SPOT ADVERTISING MARKETS
       A.       Background

       32.      Broadcast television stations sell advertising "spots" during breaks in their

programming. An advertiser purchases spots from a broadcast station to communicate to

viewers within the DMA in which the broadcast television station is located.

       33.      Gray and Raycom compete to sell broadcast television spot advertising in each of

the Overlap DMAs.

       B.       Relevant Markets

                1.      Product Market

       34.      Broadcast television spot advertising possesses a unique combination of attributes

that set it apart from advertising on other media. Broadcast television spot advertising combines

sight, sound, and motion in a way that makes television advertisements particularly memorable

and impactful. Additionally, broadcast television spot advertising reaches a large percentage of

an advertisers' potential customers in a DMA, making it especially effective for promoting brand

awareness.

       35.      Advertisers want to advertise on broadcast stations because they offer popular

programming such as local news, sports, and piimetime and syndicated shows that are especially

attractive in reaching a broad demographic base and a large audience of viewers. Typically, an

advertiser purchases broadcast advertising spots as one component of an advertising strategy that

also includes other components—such as cable advertisements, newspaper advertisements,

billboards, radio spots, and digital advertisements. Each component of the advertising budget

targets a particular audience and serves a distinct purpose.




                                                  9
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 10 of 17




       36.       MVPDs sell spot advertising to be shown during breaks in cable network

programming. For the following reasons, cable television spot advertising is an ineffective

substitute for broadcast television spot advertising.

       37.       First, broadcast television spot advertisements typically penetrate about ninety

percent of the households in a DMA, while cable television spot advertisements penetrate many

fewer homes. A significant and growing number of television households do not subscribe to an

MVPD at all, instead receiving broadcast television signals over the air for free. These

households cannot see cable television spot advertisements. Even in households that do

subscribe to cable television, the tier of service they receive almost always includes all broadcast

channels but often excludes many cable channels. As a result, some cable television spot

advertisements cannot be seen even by households that subscribe to MVPDs.

       38.       Moreover, households that have access to cable networks are divided among

multiple MVPDs within a DMA. Although some MVPDs sell some spot advertising through

consortia called "interconnects"—thereby allowing a cable television spot advertisement to reach

more television households than it would through a single MVPD—household reach of cable

television spot advertisements remains limited because not all MVPDs participate in

interconnects.

       39.       Second, for many advertisers broadcast television spot advertising is a more

efficient option than cable television spot advertising. Because broadcast television offers highly

rated programming with broad appeal, each broadcast television advertising spot typically offers

the opportunity to reach more viewers (more "ratings points") than a single spot on a cable

channel. By contrast, MVPDs offer dozens of cable channels with specialized programs that

appeal to niche audiences. This fragmentation allows advertisers to target narrower demographic




                                                  10
             Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 11 of 17




subsets by buying cable spots on particular channels, but it does not meet the needs of advertisers

who want to reach a large percentage of a DMA's population.

       40.     Finally, MVPDs' inventory of cable television spot advertising is limited—

typically to two minutes per hour—contrasting sharply with broadcast stations' much larger

inventory. Due to the limited inventories and lower ratings associated with cable television spot

advertisements, these advertisements cannot offer a sufficient volume of ratings points, or broad

enough household penetration, to provide a viable alternative to broadcast television spot

advertising. Because of these limitations, MVPDs and interconnects would be unable to expand

output or increase sales sufficiently to defeat a small but significant increase in the prices

charged for broadcast television spot advertising in a given DMA.

       41.     Digital media advertising also is not an effective substitute for broadcast

television spot advertising. Digital advertising, such as static and floating banner

advertisements, static images, text advertisements, wallpaper advertisements, pop-up

advertisements, flash advertisements, and paid search results, lacks the combination of sight,

sound, and motion that makes television spot advertising particularly impactful and memorable.

Although online video advertisements do allow for a combination of sight, sound, and motion,

these advertisements face certain challenges. For example, they can be skipped, minimized, or

blocked.

       42.     Digital advertisements also serve a different purpose from broadcast advertising.

Whereas advertisers use broadcast television spots to reach a large percentage of the population

in a given DMA to build widespread brand awareness, advertisers use digital advertising to

target narrow demographic subsets of a population and often to generate an immediate response

to the advertisement.




                                                  11
              Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 12 of 17




       43.      Other forms of advertising, such as radio, newspaper, billboard, and direct-mail

advertising, also do not constitute effective substitutes for broadcast television spot advertising.

These forms of media do not combine sight, sound, and motion, and they consequently lack

television's ability to capture consumers with emotive storytelling. In addition, these forms of

media do not reach as many local viewers or drive brand awareness to the same extent as

broadcast television does.

       44.      For all of these reasons, advertisers likely would not respond to a small but

significant non-transitory increase in the price of broadcast television spot advertising by

switching to other forms of advertising—such as cable, digital, print, radio, or billboard

advertising—in sufficiently large numbers to make the price increase unprofitable.

                2.     Geographic Markets

       45.      For an advertiser seeking to reach potential customers in a given DMA, broadcast

television stations located outside of the DMA do not provide effective access to the advertiser's

target audience, because their signals generally do not reach any significant portion of the target

DMA. Because advertisers cannot advertise on stations outside a DMA to reach viewers inside

the DMA, a hypothetical monopolist of broadcast television spot advertising on stations in a

given DMA would likely implement at least a small but significant non-transitory price increase.

        46.     Each of the Overlap DMAs accordingly constitutes a relevant geographic market

for the sale of broadcast television spot advertising within the meaning of Section 7 of the

Clayton Act, 15 U.S.C. § 18.




                                                  12
              Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 13 of 17




       C.       Likely Anticompetitive Effects

       47.      The chart below summarizes Defendants' approximate market shares and the

result of the transaction on the HHIs in the sale of broadcast television spot advertising in each of

the Overlap DMAs.

                                                                   Pre-       Post-
                                   Gray     Raycom Merged                                    HHI
        Overlap DMA                                               merger     merger
                                   Share     Share Share                                   Increase
                                                                  HHI         HHI
       Albany, GA                  11%          71%    82%        5,407      7,007           1,600
       Dothan, AL                  65%          15%    80%        4,866      6,778           1,912
       Toledo, OH                  38%          37%    75%        3,088      5,872           2,784
     Panama City, FL               54%          10%    64%        4,220      5,274           1,054
       Augusta, GA                 44%          17%    61%        3,695      5,197           1,503
     Tallahassee, FL-
                                   48%          16%     64%       3,267       4,759          1,492
     Thomasville, GA
   Odessa-Midland, TX              30%          35%     65%       2,563       4,688          2,125
  Waco-Temple-Bryan, TX            41%          19%     60%       2,988       4,564          1,576
      Knoxville, TN                28%          10%     38%       2,791       3,367           576

        48.     Defendants' large market shares reflect the fact that, in each Overlap DMA, Gray

and Raycom each own at least one Big 4 station, and often own one or more non-Big-4 network

affiliates, which also sell spot advertising.

        49.     As indicated by the preceding chart, the post-merger HHI in each Overlap DMA

is well above 2,500, and the HHI increase in each Overlap DMA far exceeds the 200-point

threshold above which a transaction is presumed to enhance market power and harm

competition. Defendants' proposed transaction is thus presumptively unlawful in each Overlap

DMA.

        50.     In addition to substantially increasing the concentration levels in each Overlap

DMA, the proposed merger would combine Gray's and Raycom's Big 4 broadcast television

stations, which are close substitutes and generally vigorous competitors in the sale of broadcast




                                                  13
              Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 14 of 17




television spot advertising. The merger would also combine the Defendants' non-Big-4

programming streams in the Overlap DMAs, which are also used to sell spot advertising.

        51.     In each Overlap DMA, Defendants' broadcast stations compete head to head in

the sale of broadcast television spot advertising. Advertisers obtain lower prices as a result of

this competition. In particular, advertisers in the Overlap DMAs can respond to an increase in

one station's spot advertising prices by purchasing, or threatening to purchase, advertising spots

on one or more stations owned by different broadcast station groups—"buying around" the

station that raises its prices. This practice allows the advertisers either to avoid the first station's

price increase, or to pressure the first station to lower its prices.

        52.     If Gray acquires Raycom's stations, advertisers seeking to reach audiences in the

Overlap DMAs would have fewer competing broadcast television alternatives available to meet

their advertising needs, and would find it more difficult and costly to buy around higher prices

imposed by the combined stations. This would likely result in increased advertising prices.

        53.     For these reasons, the proposed merger likely would substantially lessen

competition in the sale of broadcast television spot advertising in each of the Overlap DMAs, in

violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

                    VI.     ABSENCE OF COUNTERVAILING FACTORS
        54.     Entry of a new broadcast station into an Overlap DMA would not be timely,

likely, or sufficient to prevent or remedy the proposed merger's likely anticompetitive effects in

the relevant markets. The FCC regulates entry through the issuance of broadcast television

licenses, which are difficult to obtain because the availability of spectrum is limited and the

regulatory process associated with obtaining a license is lengthy. Even if a new signal were to

become available, commercial success would come over a period of many years, if at all.




                                                   14
              Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 15 of 17




        55.     Defendants cannot demonstrate merger-specific, verifiable efficiencies sufficient

to offset the proposed merger's likely anticompetitive effects.

                                 VII. VIOLATIONS ALLEGED
        56.     The United States repeats and realleges the allegations of paragraphs 1 through 56

as if fully set forth herein.

        57.     The proposed merger of Gray and Raycom likely would substantially lessen

competition in interstate trade and commerce, in violation of Section 7 of the Clayton Act,

15 U.S.C. § 18. The merger likely would have the following effects, among others:

                a.       competition in the licensing of Big 4 television retransmission consent in

        each of the Overlap DMAs likely would be substantially lessened;

                b.       competition between Gray and Raycom in the licensing of Big 4 television

        retransmission consent in each of the Overlap DMAs would be eliminated;

                c.       the fees charged to MVPDs for the licensing of retransmission consent in

        each of the Overlap DMAs and throughout each MVPD's footprint likely would increase;

                d.       competition in the sale of broadcast television spot advertising in each of

        the Overlap DMAs likely would be substantially lessened;

                e.       competition between Gray and Raycom in the sale of broadcast television

        spot advertising in each of the Overlap DMAs would be eliminated; and

                f.       prices for spot advertising on broadcast television stations in each of the

        Overlap DMAs likely would increase.

                                         VIII. RELIEF REQUESTED

        58. The United States requests that:

                a.       the Court adjudge the proposed merger to violate Section 7 of the Clayton

        Act, 15 U.S.C. § 18;


                                                   15
    Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 16 of 17




       b.     the Court enjoin and restrain Defendants from carrying out the merger, or

entering into any other agreement, understanding, or plan by which Gray would merge

with, acquire, or be acquired by Raycom, or Gray and Raycom would combine any of

their respective Big 4 stations in the Overlap DMAs;

       c.     the Court award the United States the costs of this action; and

       d.     the Court award such other relief to the United States as the Court may

deem just and proper.




                                       16
           Case 1:18-cv-02951 Document 1 Filed 12/14/18 Page 17 of 17




Dated: December q, 2018

Respectfully submitted,

FOR PLAIN                         S OF AMERICA


                                                      14.2612_. Teir/efir....-
MAKAN DELRAHI            .C. Bar # 457795)         YVETTE TARLOV (D.C. Bar # 442452)
Assistant Attorney General for Antitrust           Assistant Chief, Media, Entertainment &
                                                   Professional Services Se on
                                                               77-ia
ANDREW C. FINCH                                    MATTHEW SIEGEL
Principal Deputy Assistant Attorney General        GREGG MALAWER (D.C. Bar #481685)
                                                   United States Department of Justice
                                                   Antitrust Division
                                                   Media, Entertainment & Professional
PATRICIA A. BRINK                                  Services Section
Director of Civil Enforcement                      450 Fifth Street, N.W., Suite 4000
                                                   Washington, DC 20530
                                                   Telephone: (202) 598-8303
                                                   Facsimile: (202) 514-7308
OWEN M. KENDLER
Chief, Media, Entertainment & Professional
Services Section




                                              17
                        Case 1:18-cv-02951 Document 1-1 Filed 12/14/18 Page 1 of 2

                                                            CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
  i. 1..'.
     ( P   07                                                                 DEFENDANTS
 United States of America                                                    Gray Television, Inc.
                                                                             Raycom Media, Inc.


 (b)COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF                                COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT 88888
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                     NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c)ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                      ATTORNEYS (IF KNOWN)
 Matthew Siegel, Antitrust Division, United States                           Gray: J. Parker Erkmann, Cooley LLP, 1299 Pennsylvania
 Department of Justice, 450 Fifth Street NW, Suite 4000                      Ave. NW, Ste. 700, Washington, DC 20004 202-776-2036;
 Washington, DC 20530                                                        Raycom: Gregory Skidmore, Robinson Bradshaw, 101 N.
 (202) 598-8303                                                              Tryon St., Ste 1900, Charlotte, NC 28246 704-377-8144

 II. BASIS OF JURISDICTION                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                       PTF DFT                                  PTF DF1'
 0 1U.S. Government
     Plaintiff
                            0 3Federal Question
                                 (U.S. Government Not a Party)   Citizen of this State        0 1 01               Incorporated or Principal Place 04              04
                                                                                                                   of Business in This State

 0 2U.S. Government
     Defendant
                            0 4Diversity
                                 (Indicate Citizenship of
                                                                 Citizen of Another State     02       02          Incorporated and Principal Place 0 5            05
                                                                                                                   of Business in Another State
                                 Parties in item III)            Citizen or Subject of a
                                                                 Foreign Country
                                                                                              03       03
                                                                                                                   Foreign Nation                       06 06
                                            IV. CASE ASSIGNMENT AND NATURE OF SUIT
                                           -
             (Place an X in one category, A N, that best representsyour Cause of Action and one in a corresponding Nature of Suit)

  0 A. Antitrust          o B. Personal Injury/                        0 C. Administrative Agency                             0 D. Temporary Restraining
                                    Malpractice                                  Review                                                  Order/Preliminary
  71410 Antitrust                                                                                                                        Injunction
                           71310 Airplane                              El 151 Medicare Act
                           = 315 Airplane Product Liability                                                                    Any nature of suit from any category
                           = 320 Assault, Libel & Slander              Social Security                                         may be selected for this category of
                           = 330 Federal Employers Liability           El 861 HIA (1395ff)                                     case assignment.
                                                                       1:21 862 Black Lung (923)
                           = 340 Marine
                                                                            863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                           E 345 Marine Product Liability
                           El350 Motor Vehicle                         El 864 SSID Title XVI
                                                                       = 865 RSI (405(g))
                           El 355 Motor Vehicle Product Liability
                                                                       Other Statutes
                           = 360 Other Personal Injury
                           = 362 Medical Malpractice
                                                                       El 891 Agricultural Acts
                                                                       = 893 Environmental Matters
                           ri  365 Product Liability
                                                                       ri   890 Other Statutory Actions (If
                           = 367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                   Personal Injury Product Liability
                                                                                Involved)
                           = 368 Asbestos Product Liability


 0 E. General Civ l (Other)                                 OR              0 F. Pro Se General Civil
  Real Property                        Bankruptcy                                  Federal Tax Suits                               462 Naturalization
  = 210 Land Condemnation              El 422 Appeal 27 USC 158                        870 Taxes (US plaintiff or                      Application
  ri 220 Foreclosure                   = 423 Withdrawal 28 USC 157                          defendant)                             465 Other Immigration
  El 230 Rent, Lease & Ejectment                                                   ED 871 IRS-Third Party 26 USC                       Actions
      240 Torts to Land                Prisoner Petitions                                   7609                               = 470 Racketeer Influenced
                                           I 535 Death Penalty
  El245 Tort Product Liability                                                                                                         & Corrupt Organization
  El290 All Other Real Property        El540 Mandamus & Other
                                            550 Civil Rights
                                                                                   Forfeiture/Penalty
                                                                                   ri625 Drug Related Seizure of                ri 480 Consumer Credit
                                                                                          Property 21 USC 881                  El490 Cable/Satellite TV
  Personal Property                    El555 Prison Conditions                                                                 I= 850 Securities/Commodities/
                                                                                   I= 690 Other
  El370 Other Fraud                    = 560 Civil Detainee — Conditions                                                               Exchange
  =371 Truth in Lending                         of Confinement                                                                 = 896 Arbitration
                                                                                   Other Statutes
  = 380 Other Personal Property
          Damage                       Property Rights                             El375 False Claims Act                       ri 899 Administrative Procedure
                                                                                   = 376 Qui Tam (31 USC                               Act/Review or Appeal of
                                       = 820 Copyrights
  El385 Property Damage                                                                   3729(a))                                     Agency Decision
           Product Liability           jJ 830 Patent
                                       El835 Patent — Abbreviated New              El 400 State Reapportionment                El950 Constitutionality of State
                                                                                   El 430 Banks & Banking                              Statutes
                                                Drug Application
                                       El840 Trademark                             El 450 Commerce/ICC                         El890 Other Statutory Actions
                                                                                          Rates/etc.                                   (if not administrative agency
                                                                                   = 460 Deportation                                   review or Privacy Act)
                          Case 1:18-cv-02951 Document 1-1 Filed 12/14/18 Page 2 of 2


 o G.       Habeas Corpus/                     0 H.      Employment                           0     I. FOIA/Privacy Act                    0 J.      Student Loan
                                                     Discrimination
 I= 530 Habeas Corpus — General                      442 Civil Rights — Employment            1=1 895 Freedom of Information Act           EJ152 Recovery of Defaulted
 n 510 Motion/Vacate Sentence                            (criteria: race, gender/sex,          ri 890 Other Statutory Actions                       Student Loan
      463 Habeas Corpus — Alien                          national origin,                             (if Privacy Act)                              (excluding veterans)
          Detainee                                       discrimination, disability, age,
                                                         religion, retaliation)

                                              *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o K.       Labor/ERISA                        0 L.         Other Civil Rights                0 M.          Contract                       o N.    Three-Judge
            (non-employment)                                (non-employment)                                                                    Court
                                                                                                    110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights           LJ120 Marine                                      441 Civil Rights — Voting
  ri 720 Labor/Mgmt. Relations                          Act)                                   El 130 Miller Act                                    (if Voting Rights Act)
     740 Labor Railway Act                      1-1443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                     =440 Other Civil Rights                          150 Recovery of Overpayment
         Leave Act                              =445 Americans w/Disabilities —                      & Enforcement of
     790 Other Labor Litigation                         Employment                                   Judgment
  n 791 Empl. Ret. Inc. Security Act             n 446 Americans w/Disabilities —                153 Recovery of Overpayment
                                                        Other                                        of Veteran's Benefits
                                                    448 Education                                160 Stockholder's Suits
                                                                                               n 190 Other Contracts
                                                                                               ri195 Contract Product Liability
                                                                                                 196 Franchise


 V. ORIGIN
 O 1 Original        0 2 Removed 0 3 Remanded                    0 4 Reinstated 0 5 Transferred             0 6 Multi-district 0 7 Appeal to            0 8 Multi-district
   Proceeding             from State from Appellate                 or Reopened        from another             Litigation         District Judge           Litigation —
                          Court      Court                                             district (specify)                          from Mag.               Direct File
                                                                                                                                   Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  Clayton Act Section 7, 15 U.S.C. § 18. Suit to enjoin the merger of two television broadcasting companies.

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS           DEMAND $                                        Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P. 23                                                           YES              NO
      COMPLAINT                                                                     JURY DEMAND:

 VIII. RELATED CASE(S)                       (See instruction)                                                                  If yes, please complete related case form
                                                                                YES                         NO
       IF ANY

 DATE: / 2—          V 2.19 /                     SIGNATURE OF ATTORNEY OF RECORD


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

     The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 1100110 indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

                      CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
